     Case 4:12-cv-00239-MW-CAS Document 345 Filed 09/18/19 Page 1 of 7



                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                            Tallahassee Division

                         Case No: 4:12-cv-239-MW/CAS


PRISON LEGAL NEWS,                                   )
a project of the HUMAN RIGHTS DEFENSE CENTER, )
a not-for-profit, Washington charitable corporation, )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )
                                                     )
MARK S. INCH, in his official capacity as            )
Secretary of the Florida Department of Corrections,  )
                                                     )
       Defendant.                                    )
                                                     )

            PLAINTIFF’S MOTION TO COMPEL RULE 54.1(D)
                  DISCLOSURE OF TIME RECORDS

      Plaintiff, Prison Legal News (“PLN”), by and through undersigned counsel,

pursuant to N.D. Fla. Loc. R. 54.1(D), requests that this Court enter an Order

compelling Defendant Mark S. Inch to disclose the time records of his attorneys in

this matter, and in support thereof states as follows:

      1.     In November 2011, PLN filed its initial Complaint in this matter,

alleging that Defendants’ censorship of its publication Prison Legal News violated

its First Amendment right to free speech and Fourteenth Amendment right to due

process of law.
     Case 4:12-cv-00239-MW-CAS Document 345 Filed 09/18/19 Page 2 of 7



      2.     On January 15, 2015, following amendment of PLN’s claims and after

extensive discovery and pretrial dispositive briefing, this matter went to trial,

following which this Court found against PLN’s First Amendment claim but in favor

of its Fourteenth Amendment claim.

      3.     After the affirmance of this Court’s judgment on appeal before the

Eleventh Circuit Court of Appeals, and the denial of PLN’s Petition for Certiorari

by the U.S. Supreme Court, this matter was remanded for a determination of

attorneys’ fees and costs.

      4.     On February 5, 2019, PLN filed its Motion to Determine Entitlement to

Attorneys’ Fees and Expenses and Memorandum on Taxable Costs. ECF 310.

      5.     On March 1, 2019, Defendant filed his Response to Plaintiff’s Motion

for Entitlement to Attorney Fees and Costs, and Objection to Plaintiff’s Bill of Costs.

ECF 321.

      6.     On March 5, 2019, the Court granted the motion insofar as PLN’s

entitlement to attorneys’ fees. Additionally, the Court ordered Plaintiff to file a

“brief outlining the amount of fees it believes this Court should award” no later than

March 15, 2019. ECF 322.

      7.     On April 12, 2019, pursuant to an extension granted by the Court, PLN

filed its Motion to Determine the Amount of Attorneys’ Fees and Expenses (“Fee

Motion”). ECF 329.


                                      Page 2 of 7
     Case 4:12-cv-00239-MW-CAS Document 345 Filed 09/18/19 Page 3 of 7



      8.      On August 8, 2019, Defendant filed his Response to PLN’s Fee Motion.

ECF 338. In keeping with Defendant’s zealous defense of the case over the past

eight years of litigation, the 38-page Response is a spirited opposition to much of

the fees and expenses claimed by PLN.

      9.      Among other points, Defendant’s Response raises the following

objections:

              Defendant objects to the excessive nature of the time spent where it
              appears that the Plaintiff overlawyered the case three times what
              should have been spent on the events/filings, and, as such, Defendant
              objects to 67% of these types of tasks where the Plaintiff’s billing
              totals 995.11 hours in the amount of $394,513.92 for the trial court
              and 495.03 hours in the amount of $249,758.95 for the appeal.

ECF 338 at 5.


      10.     Because Defendant is alleging that PLN’s attorney spent an excessive

amount of time litigating this case, on August 16, 2019, counsel for PLN requested

the total amount of time Defendant Inch’s counsel has spent on this matter pursuant

to Local Rule 54.1(D), so that a comparison could be made.

      11.     Notwithstanding counsel’s assurance that “[b]arring unforeseen

issues,” he would comply with the request within a week, upon PLN’s counsel’s

follow-up almost three weeks later, Defendant has refused to provide the information

required by Rule 54.1(D).




                                     Page 3 of 7
     Case 4:12-cv-00239-MW-CAS Document 345 Filed 09/18/19 Page 4 of 7



      12.    On September 6, 2019, counsel for PLN sought Defendant’s position

regarding this motion. Defendant opposes the motion.


                                   ARGUMENT
      N.D. Fla. Loc. R. 54.1(D) provides as follows:

      Filing and Disclosing Time Records. Unless an assigned judge orders
      otherwise, the time records must not be filed with the Clerk until nec-
      essary for the determination of a fee motion. But a party must promptly
      disclose to another party—on a request made at any time—the total
      number of hours that have been devoted to the case by the party’s at-
      torneys and other timekeepers through the end of the month preceding
      the request.
(Emphasis added).


      The rule, which is intended to facilitate the quick resolution of attorney fee

motions, rightly anticipates that the disclosure of the billing records puts each party

on notice of the arguments for and against the amounts of fees at issue. In 2015,

Local Rule 54.1 was amended to do away with “the requirement to file the attorney’s

fee records each month during the pendency of a case”;1 nevertheless, the Rule still

requires the parties to disclose their time records to each other upon request. The

choice of the word “party” rather than “prevailing party” or “movant” is deliberate—

the rule correctly envisions that a non-movant’s objections to the fees claimed by a



1
 See Office of the Clerk of Court, Notice of Revision of the Local Rules of the
Northern District of Florida (Nov. 24, 2015), available at
http://www.flnd.uscourts.gov/news/revision-local-rules-northern-district-florida.
                                      Page 4 of 7
     Case 4:12-cv-00239-MW-CAS Document 345 Filed 09/18/19 Page 5 of 7



movant are informed by the time spent by the non-movant on the issues at bar. The

Rule likewise imposes no requirement for relevance. Defendant has simply refused

to comply with the Rule.


      Outside of the context of this local rule, the Eleventh Circuit has acknowl-

edged “that in some cases it would be proper to allow the discovery of and use of”

the opposing party’s time record, especially when the opposing party is contesting

the amount of time that was spent. Henson v. Columbus Bank & Tr. Co., 770 F.2d

1566, 1575 (11th Cir. 1985). In Henson, the Eleventh Circuit held that it was an

abuse of discretion to refuse discovery of an opposing party’s fee records where the

opposing party contested the reasonableness of the fee petition:

      This litigation has been going on for over ten years now. CB & T has
      spiritedly contested Henson’s claims at every stage, including the rea-
      sonableness of his petition for attorneys' fees. While CB & T is entitled
      to contest vigorously Henson’s claims, once they do so they cannot then
      complain that the fees award should be less than claimed because the
      case could have been tried with less resources and with fewer hours
      expended.


Id. See also Mendez v. Radec Corp., 818 F. Supp. 2d 667, 668–69 (W.D.N.Y. 2011)

(“Where the opposing party challenges the reasonableness of the rate or hours

charged by the moving party’s counsel, courts are more likely to find that evidence

of the nonmoving party’s counsel’s fees are relevant and discoverable.”); Serricchio

v. Wachovia Sec., LLC, 258 F.R.D. 43, 46–47 (D. Conn. 2009) (“Thus, it may be


                                     Page 5 of 7
     Case 4:12-cv-00239-MW-CAS Document 345 Filed 09/18/19 Page 6 of 7



proper to permit a prevailing party to take discovery of its opponent's billing records

where that opponent claims that the hours plaintiff's counsel expended were grossly

excessive.”).


       A defendant’s time records are particularly relevant to the court’s determina-

tion where, as here, that party’s fee objections rely on substituting in opposing coun-

sel’s judgment about how the case was litigated. Defendant’s objections to PLN’s

fees on the basis of the “excessive nature of the time spent” on aspects of the case,

or that the case was “overlawyered” put at issue Defendant’s counsel’s billing of the

case. While these records may not be dispositive of any issue, they are certainly

relevant for the Court’s consideration of whether PLN’s counsel spent too much time

litigating this matter.

       WHEREFORE, Plaintiff Prison Legal News respectfully requests expedited

consideration of this Motion, and that this Court Compel Defendant Mark S. Inch’s

disclosure of his attorneys’ time records pursuant to Local Rule 54.1(D) no later than

September 30, 2019 to facilitate PLN’s Reply In Support of Plaintiff’s Motion to

Determine the Amount of Attorneys’ Fees and Expenses, due on October 7, 2019.

Accordingly, PLN also requests that the Court order Defendant to file any response

to this Motion by September 23, 2019.




                                      Page 6 of 7
     Case 4:12-cv-00239-MW-CAS Document 345 Filed 09/18/19 Page 7 of 7



                            CERTIFICATE OF COUNSEL

      Pursuant to N.D. Fla. Loc. R. 7.1(B), the undersigned counsel for Prison Le-

gal News has conferred with counsel for Defendant, Marcus Graper, who opposes

the relief sought herein.

      Word Count. Pursuant to N.D. Fla. Loc. R. 7.1(F), the word count of this

Motion is 1392 words.

                                              /s/ Sabarish Neelakanta
                                              Sabarish Neelakanta
                                              Fla. Bar No. 26623
                                              sneelakanta@hrdc-law.org
                                              Human Rights Defense Center
                                              P.O. Box 1151
                                              Lake Worth, FL 33460
                                              Tel: 561.360.2523
                                              Fax: 866.735.7136


                            CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that I electronically filed today, September 18, 2019,

the foregoing with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all persons registered for this case on the following

service list, including opposing counsel.



                                              By:   s/ Sabarish Neelakanta
                                                    Sabarish Neelakanta




                                     Page 7 of 7
